Exhibit 10.2
EMPLOYMENT AGREEMENT
     EMPLOYMENT AGREEMENT (this “Agreement”), dated as of June 7, 2011, by and
between HARRIS INTERACTIVE INC., a Delaware corporation (the “Company”), and AL
ANGRISANI (the “Executive”).
BACKGROUND
     WHEREAS, the Company and Angrisani Turnarounds LLC, a Delaware limited
liability company (“ATL”), entered into a services agreement (the “ATL Services
Agreement”), under which, among other things, ATL made available to the Company
the services of the Executive during the Interim Period (as hereinafter
defined); and
     WHEREAS, the Company and the Executive desire to enter into this Agreement
to establish the terms and conditions of the Executive’s employment by the
Company during the Interim Period and, upon mutual agreement of the Company and
the Executive, during the Non-Interim Period (as hereinafter defined).
     NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein and intending to be legally bound hereby, the parties hereto
agree as follows:
TERMS
1. CAPACITY AND DUTIES
     1.1 Employment; Acceptance of Employment. The Company hereby employs the
Executive and the Executive hereby accepts employment by the Company for the
period and upon the terms and conditions hereinafter set forth.
     1.2 Capacity and Duties; Employment Period.
          (a) Interim Service. The Executive shall serve as the Interim Chief
Executive Officer of the Company commencing immediately and continuing through
and including the earliest to occur of (i) June 30, 2012, (ii) the date on which
the Executive dies, and (iii) the date on which either the Company or the
Executive terminates the Executive’s employment for any reason pursuant to the
terms hereof (the “Interim Period”).
          (b) Non-Interim Service. Subject to the execution by the Company and
the Executive of the “Agreement to Serve as President and Chief Executive
Officer” annexed hereto as Exhibit A on or prior to March 31, 2012, the
Executive shall serve as the President and Chief Executive Officer of the
Company (the “Non-Interim Service”) for a period commencing July 1, 2012 (the
“Non-Interim Service Commencement Date”) and continuing through and including
the earliest to occur of (i) June 30, 2013, (ii) the date on which the Executive
dies, and (iii) the date on which either the Company or the Executive terminates
the Executive’s employment for any reason pursuant to the terms hereof (the
“Non-Interim Period” and, together with the Interim

1



--------------------------------------------------------------------------------



 



Period, the “Employment Period”).
          (c) Duties. During the Interim Period, the Executive shall have the
duties, authority, and responsibilities commensurate with his position as
Interim Chief Executive Officer of the Company and, if applicable, during the
Non-Interim Period, his position as the President and Chief Executive Officer of
the Company, and such other duties and responsibilities appropriate for such
position(s) as may from time to time be specified by the Board of Directors of
the Company (the “Board”). The Executive shall report directly to the Board.
This Agreement does not guaranty the Executive employment for any specified
period of time. The Executive is an “employee-at-will” and may be terminated by
the Company at any time with or without Cause (as hereinafter defined);
provided, however, that any termination of this Agreement shall entitle the
Executive to such benefits and compensation as are provided in Section 3 hereof.
          (d) Efforts. The Executive shall devote his full working time, energy,
skill and best efforts to the performance of the Executive’s duties hereunder,
in a manner that will faithfully and diligently further the business and
interests of the Company and, without the prior written consent of the Board,
shall not during the Employment Period be employed or engaged in any other
business activity, whether or not such activity is pursued for gain, profit or
other pecuniary advantage, including, without limitation, serving on an advisory
board or a board of directors of another entity; provided, however, that,
subject to Section 4 hereof, this shall not be construed as preventing the
Executive from investing his personal assets as a passive investor, managing as
a passive investor the current investments of ATL, engaging in speeches or media
appearances, or engaging in not-for-profit and civic activities, under the
condition that such activities do not interfere or present a conflict of
interest with the Executive’s duties hereunder or are not likely to have an
adverse affect on the reputation or goodwill of the Company. The Executive will
be based and have his principal office in New York, New York or Princeton, New
Jersey, but his position may require substantial travel outside of such area
(taking into consideration the nature and location of the Company’s business
operations, and existing and prospective clients).
          (e) Non-Disparagement. The Executive acknowledges that the Company’s
reputation is important in the continued success of its business, and agrees
that he will not discuss or comment in such a manner as may adversely impact the
reputation or public perception, or otherwise disparage, the Company or its
officers, employees, or directors in any manner; provided, however, that the
Executive may make such disclosures as may be required by law. The Company
acknowledges that the Executive’s reputation is important to his continued
success. The Company agrees that it will not, and that it will use all
reasonable efforts to cause its officers, employees, and directors not to,
defame, disparage, or otherwise discuss or comment about the Executive in such a
manner as may adversely impact his reputation or public perception; provided,
however, that the Company may make such disclosures as may be required by law.
2. COMPENSATION
     2.1 Base Compensation. The Executive shall not receive a base salary during
the Interim Period. During the Non-Interim Period, if applicable, the Company
shall pay to the

2



--------------------------------------------------------------------------------



 



Executive an annual base salary of $1.00 (less required withholdings and other
authorized deductions).
     2.2 Performance Bonus. The Executive shall be entitled to a performance
bonus (“Performance Bonus”) for each fiscal year commencing July 1, 2011, based
on the attainment of specific operating performance goals during each such
fiscal year, as established by the Compensation Committee of the Board after
reasonable consultation with the Executive and as set forth in a written
document provided to the Executive by the Company as soon as practicable during
the relevant fiscal year (in the case of fiscal 2012, prior to the commencement
of the fiscal year). Upon attainment of the applicable operating performance
goals, the Executive shall be entitled to receive a Performance Bonus of
$250,000 for fiscal 2012 and, if applicable, $400,000 for fiscal 2013 (subject
to a cutback for attainment above a certain threshold but below 100% in
accordance with the applicable written document). If the Executive is terminated
by the Company without Cause or the Executive terminates his employment for Good
Reason (as hereinafter defined) prior to June 30, 2012, then the Executive shall
be entitled to a pro-rata portion of the Performance Bonus for fiscal 2012 based
on the level of attainment of the applicable operating performance goals at the
time of termination. The Performance Bonus shall be paid to the Executive at
such times in accordance with the Company’s practices for its senior executives
generally.
     2.3 Employee Benefits. During the Employment Period, the Executive shall be
entitled to participate in such of the Company’s employee benefit plans and
benefit programs as may from time to time be provided by the Company for its
senior executives generally in accordance with the respective terms of such
plans and programs. The Company shall have no obligation, however, to maintain
any particular program or level of benefits referred to in this Section 2.3.
     2.4 Vacation. During the Employment Period, the Executive shall be entitled
to the normal and customary amount of paid vacation provided to senior
executives generally, but in no event less than twenty (20) days during each
twelve (12) month period, beginning on the Effective Date. The Executive may
take such paid vacation at such times and for such periods as are reasonable
taking into account the best interests of the Company, after providing notice in
accordance with Company policy. The Executive may be granted leaves of absence
with or without pay for such valid and legitimate reasons as the Board in its
sole and absolute discretion may determine, and is entitled to the same sick
leave and holidays provided to other senior executives generally.
     2.5 Expense Reimbursement.
          (a) The Company shall reimburse the Executive for all reasonable and
documented expenses incurred by him in connection with the performance of his
duties hereunder in accordance with its budgets, guidelines, and regular
reimbursement policies as in effect from time to time.
          (b) The Company shall reimburse the Executive for reasonable
attorney’s fees incurred prior to the Effective Date in the negotiation of this
Agreement, subject to a maximum

3



--------------------------------------------------------------------------------



 



reimbursement of $7,500, payable within thirty (30) days after receipt of the
Executive’s request therefor accompanied by a copy of the summary invoice for
same.
     2.6 Stock Options. As an inducement material to the Executive’s agreement
to enter into employment with the Company, subject to the approval of the
Compensation Committee of the Board, on the date hereof, the Company shall grant
Executive (i) an incentive stock option to purchase 100,000 shares of the
Company’s common stock (“Shares”) pursuant to an Incentive Stock Option
Agreement in the form annexed hereto as Exhibit B (the “ISOs”) and (ii) a
non-qualified stock option to purchase 1,650,000 Shares pursuant to a
Non-Qualified Stock Option Agreement in the form annexed hereto as Exhibit C
(“NQSOs” and, together with the ISOs, the “Options”). The exercise price of the
Options shall be the fair market value of the Shares as of the close of trading
on the date of the grant. The Options granted pursuant to (i) above shall vest
on June 30, 2013, provided that the Executive performs the Non-Interim Service
and is employed by the Company on such date. The Options granted pursuant to
(ii) above shall vest upon the Company’s achievement of certain performance
requirements set forth in the Non-Qualified Stock Option Agreement, provided
that the Executive performs the Non-Interim Service and is employed by the
Company on the date(s) that such performance requirement(s) are achieved.
     2.7 Restricted Stock. As a further inducement material to the Executive’s
agreement to enter into employment with the Company, subject to the approval of
the Compensation Committee of the Board, on the date hereof, the Company shall
grant the Executive an equity award of 500,000 restricted Shares (the
“Restricted Shares”) pursuant to a Restricted Stock Agreement in the form
annexed hereto as Exhibit D (the “Restricted Stock Agreement”). Subject to the
terms of the Restricted Stock Agreement, one-thirteenth of the Restricted Shares
shall vest on the 30th day of each month commencing on June 30, 2011, under the
condition that the Executive is employed by the Company on each such date;
provided, however, (a) if the Executive’s employment is terminated by the
Company without Cause or the Executive terminates his employment for Good Reason
on or prior to December 31, 2011, then one-half of the Restricted Shares shall
vest (inclusive of the Restricted Shares that vested previously) on the date of
termination, or (b) if the Executive’s employment is terminated by the Company
without Cause or the Executive terminates his employment for Good Reason after
December 31, 2011, then all unvested Restricted Shares shall vest on the date of
termination.
     2.8 Sale of Shares; 10b5-1 Program. The Executive agrees that he will not
sell any Shares during the Interim Period. If applicable, commencing with the
first anniversary of the Non-Interim Service Commencement Date, the Company will
create, or allow Executive to participate in, a program permitting Executive to
sell Shares under SEC Regulation 10b5-1 in amounts sufficient to pay taxes on
the Restricted Shares and vested and exercised NQSOs.
     2.9 Withholding. All payments and benefits under this Agreement shall be
subject to any required withholding of Federal, state and local taxes pursuant
to any applicable law or regulation.
     2.10 Accounting Restatement
          (a) In the event that the Company is required to prepare an accounting
restatement due to material non-compliance of the Company with any financial
reporting

4



--------------------------------------------------------------------------------



 



requirement under the securities laws related to a period during the Employment
Period (“Restatement”) for any reason, including without limitation as a result
of fraud, negligence, or intentional misconduct, whether by the Executive or any
other person(s), subject to Section 2.10(c), the Executive shall reimburse the
Company for any Excess Payment (as hereinafter defined) received for the first
annual accounting period covered by any individual Restatement and related later
Restatements due to non-compliance with the same financial reporting
requirement. The Executive shall not be responsible for reimbursement for any
Restatements that result from or are a continuation of practices and policies
prior to the Effective Date unless (i) during the first year after the Effective
Date the Executive has actual knowledge of the practices and policies including
actual knowledge that such policies and practices involve material
non-compliance with any financial reporting requirement, and (ii) thereafter the
Executive has actual knowledge of the practices and policies, and in the case of
both (i) and (ii) has not reported such matter to the Audit Committee of the
Board within a reasonable period after acquiring such knowledge. For purposes of
this Section 2.10, “Excess Payment” shall mean the positive difference, if any,
between any Performance Bonus payment made to the Executive and the payment that
would have been made had the Performance Bonus been calculated based upon the
Company’s financial statements as restated. The portion of any Excess Payment
retained by the Executive net after taxes shall be repaid within ninety
(90) days after the Executive has been notified in writing of a Board
determination described below, and the remainder of such Excess Payment, if any,
shall be repaid within thirty (30) days of the date on which the Executive is
entitled to receive the benefit of a tax refund claim.
          (b) In addition and subject to Section 2.10(c), the Executive shall
reimburse the Company for the amount of the proceeds of sale by the Executive of
any performance-based equity incentive award, the vesting of which was
determined in whole or in part upon meeting or exceeding specific performance
targets relating to the financial results of the Company (not including stock
price targets) for the period(s) covered by the Restatement, that would not have
been met based upon the financial results as restated, and any such award held
by the Executive that has vested but remains unsold shall be forfeited. The
portion of any Excess Payment retained by the Executive net after taxes shall be
repaid within ninety (90) days after the Executive has been notified in writing
of a Board determination described below, and the remainder of such Excess
Payment, if any, shall be repaid within thirty (30) days of the date on which
the Executive is entitled to receive the benefit of a tax refund claim.
          (c) The Executive shall have no reimbursement obligation under this
Section 2.10 unless the Board has considered the matter in a meeting (which may
be telephonic) at which the Executive (with counsel) is given the opportunity to
appear and discuss the matter, and in its good faith discretion has made a
determination that reimbursement is appropriate under the circumstances. The
rights under this Agreement are in addition to, and do not replace, the rights
of the Company, if any, under Section 304 of the Sarbanes-Oxley Act.
3. TERMINATION OF EMPLOYMENT
     3.1 Termination of ATL Services Agreement During Interim Service or Failure
to Mutually Agree to Non-Interim Service. If (a) the Company or ATL terminates
the ATL Services Agreement during the Interim Period or (b) the Company and the
Executive fail to execute the “Agreement to Serve as President and Chief
Executive Officer” annexed hereto as

5



--------------------------------------------------------------------------------



 



Exhibit A on or prior to March 31, 2012, then the Executive’s employment
hereunder shall automatically terminate (in the case of clause (a), concurrently
with the termination of the ATL Services Agreement and, in the case of clause
(b), at the end of the Interim Period), and the Company shall not thereafter be
obligated to make any further payments hereunder and the Executive shall not be
entitled to any further benefits other than any Accrued Obligations (as
hereinafter defined).
     3.2 Death of Executive. If the Executive dies during the Employment Period,
the Company shall not thereafter be obligated to make any further payments
hereunder and the Executive shall not be entitled to any further benefits other
than amounts for any Performance Bonus under Section 2.2 earned for a fiscal
year ending before the date of death, expense reimbursement, and other amounts
which have accrued as of the date of the Executive’s death in accordance with
generally accepted accounting principles (the “Accrued Obligations”, which, for
purposes of this Agreement in situations other than death, shall reference the
date of termination).
     3.3 Disability of Executive. If the Executive is permanently disabled (as
defined in the Company’s long-term disability insurance policy then in effect),
then the Board shall have the right to terminate the Executive’s employment upon
thirty (30) days’ prior written notice to the Executive at any time during the
continuation of such disability, provided that the Executive’s employment shall
immediately terminate for disability if, as of an earlier date, he incurs a
separation from service (within the meaning of Internal Revenue Code
Section 409A) as a result of physical or mental incapacity. In the event the
Executive’s employment is terminated for disability in accordance with this
Section 3.3, the Company shall not thereafter be obligated to make any further
payments hereunder and the Executive shall not be entitled to any further
benefits other than any Accrued Obligations.
     3.4 Termination for Cause. The Executive’s employment hereunder shall
terminate immediately upon notice that the Board is terminating the Executive
for Cause (as hereinafter defined), in which event the Company shall not
thereafter be obligated to make any further payments hereunder and the Executive
shall not be entitled to any further benefits other than any Accrued
Obligations. “Cause” shall be limited to the following:
          (a) willful failure to substantially perform the Executive’s duties as
described in Section 1.2 hereof (other than such failure resulting from the
Executive’s physical or mental illness), after demand for substantial
performance is delivered by the Company in writing that identifies in reasonable
specificity the manner in which the Company believes the Executive has not
substantially performed the Executive’s duties and the Executive’s failure to
cure such non-performance within ten (10) days after receipt of the Company’s
written demand;
          (b) willful misconduct that is injurious to the Company or any of its
subsidiaries;
          (c) conviction or plea of guilty or nolo contendere to a felony or to
any other crime which involves moral turpitude or, if not including moral
turpitude, the act giving rise to such conviction or plea is injurious to the
Company or any of its subsidiaries;

6



--------------------------------------------------------------------------------



 



          (d) material violation of (x) the Company’s policies relating to
sexual harassment, substance or alcohol abuse, or the disclosure or misuse of
Confidential Information (as hereinafter defined), or (y) other policies of the
Company set forth in the Company manuals or written statements of policy;
provided, however in the case of this clause (y) that such violation is
materially injurious to the Company and continues for more than three (3) days
after written notice thereof is given to the Executive by the Board; provided
further that no such notice need be given for material violations of the Company
policies regarding compliance with federal securities laws or the requirements
of any exchange upon which the Shares are then traded, or other violations
reasonably determined by the Board not to be curable; and
          (e) material breach of any material provision of this Agreement by the
Executive, which breach continues for more than ten (10) days after written
notice thereof is given by the Board to the Executive.
Cause shall not exist under this Section 3.4 during the Non-Interim Period, if
applicable, unless and until the Company has delivered to the Executive a copy
of a resolution duly adopted by a majority of the Board at a meeting of the
Board called and held for such purpose, or by written consent (which meeting or
written consent need not include the Executive if he is a member of the Board),
finding that such Cause exists in the good faith opinion of the Board. This
Section 3.4 shall not prevent the Executive from challenging the Board’s
determination that Cause exists or that the Executive has failed to cure any act
(or failure to act) that purportedly formed the basis for the Board’s
determination, as permitted by this Agreement.
     3.5 Termination without Cause or by Executive for Good Reason.
          (a) If (i) the Executive’s employment is terminated by the Company
during the Non-Interim Period, if applicable, for any reason (other than
(x) Cause under Section 3.4, or (y) death or disability of the Executive), or
(ii) the Executive’s employment is terminated by the Executive during the
Non-Interim Period, if applicable, for Good Reason (as hereinafter defined),
then, subject to Section 3.5(d), the Company shall pay to the Executive an
amount equal to $400,000 (the “Severance Payment”) in twelve (12) equal monthly
installments commencing thirty (30) days after expiration of the Employment
Period.
          (b) “Good Reason” shall be limited to the following:
               (i) material breach of the Company’s obligations hereunder,
provided that the Executive shall have given reasonably specific written notice
thereof to the Company, and the Company shall have failed to remedy the
circumstances within sixty (60) days thereafter;
               (ii) any material reduction in the general nature of the
Executive’s duties or authority to a level inconsistent with a president and
chief executive officer, unless previously agreed to in writing by the
Executive;
               (iii) the relocation of the Company’s principal executive offices
to a location more than one hundred (100) miles from the Company’s existing
principal executive office in New York City;

7



--------------------------------------------------------------------------------



 



               (iv) the appointment of a chief operating officer or chief
financial officer of the Company without the consent of the Executive; and
               (v) the failure of any successor in interest of the Company to be
bound by the terms of this Agreement in accordance with Section 5.4 hereof.
The Executive must provide notice to the Company that he is intending to
terminate his employment for Good Reason (“Notice of Termination for Good
Reason”) within forty-five (45) days after the Executive has actual knowledge of
the occurrence of an event he believes constitutes Good Reason. Subject to
compliance by the Executive with the notice provisions of this Section 3.5, the
Executive’s continued employment prior to terminating employment for Good Reason
shall not constitute consent to, or a waiver of rights with respect to, any act
or failure to act constituting Good Reason. In the event the Executive delivers
to the Company a Notice of Termination for Good Reason, the Executive agrees to
appear in person before a meeting of the Board called and held for such purpose
(after reasonable notice) and specify to the Board the particulars as to why the
Executive believes adequate grounds for termination for Good Reason exist.
          (c) If the Executive’s employment is terminated by the Executive
without Good Reason, then the Company shall not thereafter be obligated to make
any further payments hereunder and the Executive shall not be entitled to any
further benefits other than any Accrued Obligations. During the Non-Interim
Period, if applicable, the Executive must give the Company at least ninety
(90) days prior written notice of his intention to terminate his employment
without Good Reason.
          (d) Any severance paid after the effective date of the termination of
this Agreement shall be subject to the Executive’s continued compliance in all
material respects with Section 4 hereof and the execution and delivery of a
separation agreement and general release, in a form reasonably acceptable to the
Board, prior to the 52nd day after the termination date. The amounts due prior
to the expiration of the revocation period following delivery of the separation
agreement and general release that are conditioned on the delivery of the
separation agreement and general release shall be paid in a lump sum on the 60th
day after the termination date.
     3.6 Change in Control.
          (a) Upon the occurrence of a Change of Control (as defined below)
after the Non-Interim Service Commencement Date, then notwithstanding anything
above to the contrary, the Restricted Shares if then unvested and the Options
that are not then exercisable, i.e. unvested, shall immediately vest and become
exercisable by the Executive if the Executive’s date of termination has not
occurred prior to the Change of Control.
          (b) A “Change of Control” shall be deemed to have occurred if:
               (i) there shall occur (i) any consolidation or merger of the
Company in which the Company is not the continuing or surviving corporation or
pursuant to which the Shares would be converted into cash, securities or other
property, or (ii) any sale, lease, exchange or other transfer (in one
transaction or a series of related transactions) of assets

8



--------------------------------------------------------------------------------



 



accounting for 66% or more of the total assets of the Company or 66% or more of
the total revenues of the Company, other than, in case of either (i) or (ii), a
consolidation or merger with, or transfer to, a corporation or other entity of
which, or of the parent entity of which, immediately following such
consolidation, merger or transfer, (x) more than 50% of the combined voting
power of the then outstanding voting securities of such entity entitled to vote
generally in the election of directors (or other governing body) is then
beneficially owned (within the meaning of Rule 13d-3 under the Securities
Exchange Act of 1934) by the individuals and entities who were such owners of
Shares immediately prior to such consolidation, merger or transfer, or (y) a
majority of the directors (or other governing body) consists of members of the
Board in office on the date immediately prior to the effective date of such
consolidation, merger or transfer); or
               (ii) the stockholders of the Company approve a complete
liquidation or dissolution of the Company, except in connection with a
recapitalization or other transaction which does not otherwise constitute a
Change of Control for purposes of Section 3.6(b)(i) above.
     3.7 Termination Procedures. Any termination of the Executive’s employment
by the Company or by the Executive during the Employment Period (other than
termination pursuant to death) shall be communicated by written Notice of
Termination (as hereinafter defined) to the other party hereto. For purposes of
this Agreement, a “Notice of Termination” shall mean a notice which shall
indicate the specific termination provision in this Agreement relied upon and
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive’s employment under the
provision so indicated.
     3.8 Mitigation. The Executive shall not be required to mitigate amounts
payable under this Section 3 by seeking other employment or otherwise, and there
shall be no offset against amounts due the Executive under this Agreement on
account of subsequent employment except as specifically provided herein.
4. NON-COMPETITION AND CONFIDENTIALITY
     4.1 Non-Competition
          (a) During the Employment Period, including any unexpired portion
thereof, and for a period of one (1) year thereafter (the “Non-Competition
Period”), the Executive shall not, directly or indirectly, own, manage, operate,
join, control, participate in, invest in or otherwise be connected or associated
with, in any manner, including, without limitation, as an officer, director,
employee, distributor, independent contractor, independent representative,
partner, consultant, advisor, agent, proprietor, trustee or investor, any
Competing Business (as hereinafter defined) located in any state or region
(including foreign jurisdictions); provided, however, that passive ownership of
5% or less of the stock or other securities of a corporation, the stock of which
is listed on a national securities exchange or is quoted on the NASDAQ Stock
Market’s National Market, shall not constitute a breach of this Section 4.1, so
long as the Executive does not in fact have the power to control, or direct the
management of, or is not otherwise engaged in activities with, such corporation.

9



--------------------------------------------------------------------------------



 



          (b) For purposes hereof, the term “Competing Business” shall mean any
business or venture, or any part thereof, which is substantially similar to the
whole or any significant part of the business conducted by the Company at any
time during the Employment Period.
          (c) Notwithstanding the above, except as provided below, the
non-competition obligation in this Section 4.1 shall not apply after the
Employment Period if the Executive’s employment is terminated (i) pursuant to
Section 3.1 hereof or (ii) by the Company without Cause or by the Executive for
Good Reason if the Executive waives his entitlement to the Severance Payment in
writing within thirty (30) days after expiration of the Employment Period.
     4.2 No Solicitation. During the Employment Period, including any unexpired
portion thereof, and for a period of one (1) year thereafter, the Executive
shall not, directly or indirectly, including on behalf of, for the benefit of,
or in conjunction with, any other person or entity, (i) solicit, assist, advise,
influence, induce or otherwise encourage in any way, any employee of or service
provider to the Company to terminate such relationship with the Company for any
reason, or assist any person or entity in doing so, or employ, engage or
otherwise contract with any employee or service provider or former employee of
or former service provider to the Company in a Competing Business or any other
business unless such former employee or service provider shall not have been
employed by or providing services to the Company for a period of at least one
(1) year, (ii) interfere in any manner with the relationship between any
employee and service provider, on the one hand, and the Company on the other
hand, or (iii) contact, service or solicit any existing clients, customers or
accounts of the Company on behalf of a Competing Business, either as an
individual, on the Executive’s own account, as an investor, or as an officer,
director, partner, joint venturer, consultant, employee, agent or salesman of
any other person or entity.
     4.3 Confidential Information
          (a) “Confidential Information” shall mean confidential records and
information, including, but not limited to, development, marketing, purchasing,
organizational, strategic, financial, managerial, administrative, manufacturing,
production, distribution and sales information, distribution methods, data,
specifications and processes presently owned or at any time hereafter developed
by the Company or its subsidiaries, agents or consultants or used presently or
at any time hereafter in the course of the business of the Company or its
subsidiaries, that are not otherwise part of the public domain.
          (b) All such Confidential Information is considered secret and will be
disclosed to the Executive in confidence, and the Executive acknowledges that,
as a consequence of the Executive’s employment and position with the Company,
the Executive may have access to and become acquainted with Confidential
Information. Except in the performance of the Executive’s duties as an employee
of the Company, the Executive shall not, during the Employment Period and at all
times thereafter, directly or indirectly for any reason whatsoever, disclose or
use any such Confidential Information. All records, files, drawings, documents,
equipment and other tangible items, wherever located, relating in any way to or
containing Confidential Information, which the Executive has prepared, used or
encountered or shall in the

10



--------------------------------------------------------------------------------



 



future prepare, use or encounter, shall be and remain the Company’s sole and
exclusive property and shall be included in the Confidential Information. Upon
termination of this Agreement, or whenever requested by the Company, the
Executive shall promptly deliver to the Company any and all of the Confidential
Information and copies thereof, not previously delivered to the Company, that
may be in the possession or under the control of the Executive. The foregoing
restrictions shall not apply to the use, divulgence, disclosure or grant of
access to Confidential Information to the extent, but only to the extent,
(i) expressly permitted or required pursuant to any other written agreement
between the Executive and the Company, (ii) such Confidential Information has
been publicly disclosed (not due to a breach by the Executive of the Executive’s
obligations hereunder, or by breach of any other person of a fiduciary or
confidential obligation to the Company), or (iii) the Executive is required to
disclose Confidential Information by or to any court of competent jurisdiction
or any governmental or quasi-governmental agency, authority or instrumentality
of competent jurisdiction; provided, however, that the Executive shall, prior to
any such disclosure, immediately notify the Company of such requirements; and
provided further, however, that the Company shall have the right, at its
expense, to object to such disclosures and to seek confidential treatment of any
Confidential Information to be so disclosed on such terms as it shall determine.
The confidentiality obligations of this Section 4.3 shall apply to any
Confidential Information given to the Executive prior to the date hereof.
     4.4 Intellectual Property Rights
          (a) The Executive agrees that all work, materials (tangible and
intangible) and products produced, developed, created or completed by the
Executive on behalf of the Company or its subsidiaries during the course of his
affiliation with the Company shall be deemed “work made for hire,” as such term
is defined under the copyright laws of the United States, and are expressly
intended to be wholly owned, and all copyright rights therein to be held, by the
Company. To the extent that any such copyrightable works may not, by operation
of law, be works for hire, the Executive agrees to and hereby does assign to the
Company or its designees ownership of all copyright rights in those works. The
Company shall have the right to obtain and hold in its own name copyrights,
registrations and similar protection which may be available for those works. The
Executive agrees to give the Company or its designees all assistance it may
reasonably require to secure or protect those rights.
          (b) The Executive agrees that all discoveries, developments, ideas,
improvements, modifications, innovations, inventions, processes, programs,
operating instructions, manuals, documentation, discs, tapes, written materials,
systems, techniques, hardware, software, test procedures or other things,
whether or not patentable (collectively, “Inventions”), that are made, conceived
or reduced to practice by the Executive, while affiliated with the Company,
solely or with others, whether or not during business hours or on the Company’s
premises, and that (i) relate to the Company’s business activities or actual or
demonstrably anticipated research or development or a reasonable or contemplated
expansion thereof, (ii) result from any work performed by the Executive for the
Company, (iii) are developed on the Company’s time or using the Company’s
equipment, supplies, facilities or trade secret information, or (iv) are based
upon or are related to trade secrets and other Confidential Information shall be
the property of, and shall promptly be disclosed by the Executive to, the
Company.

11



--------------------------------------------------------------------------------



 



          (c) The Executive agrees that, at any time during or after his
affiliation with the Company, the Executive shall, without further compensation
but at the Company’s sole expense, sign all papers and cooperate in all other
acts reasonably required to secure or protect the Company’s rights in all such
property identified in subsections (a) and (b) above, including without
limitation executing written assignments therefor and applying for, obtaining
and enforcing copyrights or patents thereon in any and all countries. In the
event that the Executive is unable or unavailable or shall refuse to sign any
lawful or necessary documents required in order for the Company to apply for and
obtain any copyright or patent with respect to any work performed by the
Executive under this Agreement (including applications or renewals, extensions,
divisions or continuations), the Executive hereby irrevocably designates and
appoints the Company and its duly authorized officers and agents as the
Executive’s agents and attorneys-in-fact to act for and in his behalf, and in
his place and stead, to execute and file any such applications or documents and
to do all other lawfully permitted acts to further the prosecution and issuance
of copyrights and patents with respect to such new developments with the same
legal force and effect as if executed by the Executive.
     4.5 Acknowledgement; Remedies; Survival of this Agreement
          (a) The Executive acknowledges that a violation of any of the
covenants and provisions set forth in this Agreement would cause the Company
irreparable damage and agrees that the Company’s remedies at law for a breach or
threatened breach of any of the provisions of this Agreement would be inadequate
and, in recognition of this fact, in the event of a breach or threatened breach
by the Executive of any of the provisions of this Agreement, it is agreed that,
in addition to the remedies at law or in equity, the Company shall be entitled,
without the posting of a bond or other security, to equitable relief in the form
of specific performance, a temporary restraining order, temporary or permanent
injunction, or any other equitable remedy which may then be available for the
purposes of restraining the Executive from any actual or threatened breach of
such covenants. Without limiting the generality of the foregoing, if the
Executive breaches or threatens to breach this Section 4, such breach or
threatened breach will entitle the Company to enjoin the Executive from
disclosing any Confidential Information to any Competing Business, to enjoin any
Competing Business from retaining the Executive or using any such Confidential
Information, and to enjoin Employee from rendering personal services to or in
connection with any Competing Business. The rights and remedies of the parties
hereto are cumulative and shall not be exclusive, and each such party shall be
entitled to pursue all legal and equitable rights and remedies and to secure
performance of the obligations and duties of the other under this Agreement, and
the enforcement of one or more of such rights and remedies by a party shall in
no way preclude such party from pursuing, at the same time or subsequently, any
and all other rights and remedies available to it.
          (b) The provisions of this Section 4 shall survive the termination of
the Executive’s employment with the Company.

12



--------------------------------------------------------------------------------



 



5. MISCELLANEOUS
     5.1 Arbitration. Any dispute or controversy arising under or in connection
with this Agreement shall be settled exclusively by arbitration in New York
County, New York, in accordance with the Commercial Arbitration Rules of the
American Arbitration Association then in effect. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction. The parties consent to the
authority of the arbitrator, if the arbitrator so determines, to award fees and
expenses (including legal fees) to the prevailing party in the arbitration.
Notwithstanding the foregoing, the Company shall be entitled to enforce the
provisions of Section 4 hereof through proceedings brought in a court of
competent jurisdiction as contemplated by Section 5.7 hereof.
     5.2 Severability; Reasonableness of Agreement. If any term, provision or
covenant of this Agreement or part thereof, or the application thereof to any
person, place or circumstance shall be held to be invalid, unenforceable or void
by a court of competent jurisdiction, the remainder of this Agreement and such
term, provision or covenant shall remain in full force and effect, and the court
shall have the power to modify, amend and limit any such term, provision or
covenant, to the extent necessary to render the same and the remainder of this
Agreement valid, enforceable and lawful. In this regard, the Executive
understands that the provisions of Section 4 hereof may limit the Executive’s
ability to earn a livelihood in a business similar or related to the business of
the Company, but nevertheless agrees and acknowledges that (i) the provisions of
Section 4 are reasonable and necessary for the protection of the Company, and do
not impose a greater restraint than necessary to protect the goodwill or other
business interest of the Company and (ii) such provisions contain reasonable
limitations as to the time and the scope of activity to be restrained. In
consideration of the foregoing and in light of the Executive’s education, skills
and abilities, the Executive agrees that any and all defenses by the Executive
to the strict enforcement of such provisions are hereby waived by the Executive.
     5.3 Key Employee Insurance. The Company in its sole discretion shall have
the right at its expense to purchase insurance on the life of the Executive, in
such amounts as it shall from time to time determine, of which the Company shall
be the beneficiary. The Executive shall submit to such physical examinations as
may reasonably be required and shall otherwise cooperate with the Company in
obtaining such insurance.
     5.4 Assignment; Benefit. This Agreement shall not be assignable by the
Executive, other than the Executive’s rights to payments or benefits hereunder,
which may be transferred only by will or the laws of descent and distribution.
Upon the Executive’s death, this Agreement and all rights of the Executive
hereunder shall inure to the benefit of and be enforceable by the Executive’s
beneficiary or beneficiaries, personal or legal representatives, or estate, to
the extent any such person succeeds to the Executive’s interests under this
Agreement. No rights or obligations of the Company under this Agreement may be
assigned or transferred except that the Company (i) may assign its rights and
obligations under this Agreement to an affiliate, and (ii) will use commercially
reasonable efforts to require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “the Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets (by merger, purchase or

13



--------------------------------------------------------------------------------



 



otherwise) which executes and delivers the agreement provided for in this
Section 5.4 or which otherwise becomes bound by all the terms and provisions of
this Agreement by operation of law.
     5.5 Notices. All notices hereunder shall be in writing and shall be
sufficiently given if hand-delivered, sent by documented overnight delivery
service or registered or certified mail, postage prepaid, return receipt
requested or by telegram or telefax (confirmed by U.S. mail), receipt
acknowledged, addressed as set forth below or at such other address for either
party as may be specified in a notice given as provided herein by such party to
the other. Any such notice shall be deemed to have been given as of the date
received, in the case of personal delivery, or on the date shown on the receipt
or confirmation therefor, in all other cases. Any and all service of process and
any other notice in any such action, suit or proceeding shall be effective
against any party if given as provided in this Agreement; provided that nothing
herein shall be deemed to affect the right of any party to serve process in any
other manner permitted by law.

  (a)   If to the Company:         Harris Interactive Inc.
161 Sixth Avenue
Sixth Floor
New York, NY 10013
Attention: General Counsel         With a copy to:         Howard Shecter
Chairman of the Board
Harris Interactive Inc.
c/o ReedSmith LLP
1650 Market Street
Philadelphia, PA 19103     (b)   If to the Executive:         Al Angrisani      
  With a copy to:         Thomas A. Belton, Esq.
5 Cooper Street
Burlington, NJ 08016

     5.6 Entire Agreement; Modification. This Agreement constitutes the entire
agreement between the parties hereto with respect to the matters contemplated
herein and supersedes all prior agreements and understandings with respect
thereto. No amendment, modification, or waiver of this Agreement shall be
effective unless in writing. Neither the failure nor any delay on the part of
any party to exercise any right, remedy, power or privilege hereunder shall
operate as

14



--------------------------------------------------------------------------------



 



a waiver thereof, nor shall any single or partial exercise of any right, remedy,
power or privilege preclude any other or further exercise of the same or of any
other right, remedy, power, or privilege with respect to such occurrence or with
respect to any other occurrence.
     5.7 Governing Law. This Agreement is made pursuant to, and shall be
construed and enforced in accordance with, the laws of the State of New York and
the federal laws of the United States of America, to the extent applicable,
without giving effect to otherwise applicable principles of conflicts of law.
The parties hereto expressly consent to the jurisdiction of any state or federal
court located in New York, and to venue therein, and consent to the service of
process in any such action or proceeding by certified or registered mailing of
the summons and complaint therein directed to the Executive or the Company, as
the case may be, at its address as provided in Section 5.5 hereof.
     5.8 Indemnification. The Company shall indemnify the Executive to the
maximum extent permitted by law (including advancement of legal fees) against
any claim with regard to any action or inaction taken by the Executive in the
good faith performance of his duties as an officer or director of the Company or
any affiliate of the Company or as a fiduciary of any benefit plan of either,
except with respect to any action or inaction by the Executive in breach of this
Agreement. The Company shall cover the Executive with directors and officers
insurance at no lesser a level than at which it covers any other current officer
or director, including without limitation any tail coverage after a Change in
Control. This provision shall survive any termination of employment while any
potential of liability of the Executive exists.
     5.9 Headings; Counterparts; Interpretation. The headings of paragraphs in
this Agreement are for convenience only and shall not affect its interpretation.
This Agreement may be executed in two or more counterparts, each of which shall
be deemed to be an original and all of which, when taken together, shall be
deemed to constitute the same Agreement. The Company and the Executive each
acknowledge that it has been represented by legal counsel in the negotiation and
drafting of this Agreement, that this Agreement has been drafted by mutual
effort, and that no ambiguity in this Agreement shall be construed against
either party as draftsperson.
     5.10 Further Assurances. Each of the parties hereto shall execute such
further instruments and take such other actions as the other party shall
reasonably request in order to effectuate the purposes of this Agreement.
[Signature Page Follows]

15



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been executed and delivered as of
the date first above written.
HARRIS INTERACTIVE INC.

         
By:
  /s/ Howard Shecter
 
Howard Shecter    
 
  Chairman of the Board    
 
        /s/ Al Angrisani           AL ANGRISANI    

16



--------------------------------------------------------------------------------



 



EXHIBIT A
Agreement to Serve as President and Chief Executive Officer
Reference is made to the Employment Agreement (the “Agreement”), dated as of
June 7, 2011, by and between Harris Interactive Inc., a Delaware corporation
(the “Company”), and Al Angrisani (the “Executive”).
Pursuant to Section 1.2(b) of the Agreement, the Company and the Executive
hereby agree that the Executive will serve as the President and Chief Executive
Officer of the Company during the Non-Interim Period (as defined in the
Agreement) in accordance with the terms of the Agreement.

              Accepted and agreed to:        
 
            Harris Interactive Inc.       Al Angrisani
 
           
By:
           
 
           
 
  Name:        
 
  Title:        

17



--------------------------------------------------------------------------------



 



EXHIBITS B, C AND D — Filed as Exhibits 10.3, 10.4 and 10.5 to Form 8-K as filed
with the SEC on June 9, 2011

18